

 
 

--------------------------------------------------------------------------------

 

SUBLEASE


THIS SUBLEASE (“Sublease”) is made and entered into as of the ____ day of June,
2007 by and between PDI, INC., a Delaware corporation, with offices at One Route
17 South, Saddle River, New Jersey 07458 (“Sublandlord”); and MD-X SOLUTIONS,
INC., a Delaware corporation, with offices at 725 Darlington Avenue, Mahwah, New
Jersey (“Subtenant”).


1. DESCRIPTION.  Sublandlord hereby leases to Subtenant and Subtenant hereby
leases from Sublandlord, the following space: Approximately 19,361 rentable
square feet of space (hereinafter the “Subleased Premises”) located on a portion
of the second (2nd) floor in the building located at One Route 17 South, Saddle
River, New Jersey (hereinafter the “Building”), together with the right to use
in common with other tenants in the Building, their invitees, customers and
employees, the stairways, and all other general common facilities contained in
the Building. Said Subleased Premises, as more particularly set forth on Exhibit
A attached hereto and made a part hereof, are a portion of the premises leased
by Sublandlord from VRS Saddle River LLC (hereinafter the “Prime Landlord”)
under Lease dated November 20, 2003 (the “Prime Lease”) attached hereto and made
a part hereof as Exhibit “B”.


2. TERM.  The Subleased Premises are leased for a term to commence upon the
latest of (i) five (5) business days after the date on which the Prime Landlord
consents to this Sublease in accordance with Section 29 below; and (ii) five (5)
business days after the date on which a new Certificate of Occupancy for
Subtenant’s use of the Subleased Premises is issued (if such Certificate of
Occupancy is required) by the Borough of Saddle River, New Jersey; and (iii)
completion of code-compliant demising walls demising the Subleased Premises
pursuant to Exhibit A, including means of egress and ingress for the Subleased
Premises in accordance with applicable law (“Commencement Date”) and to end at
11:59 p.m. on January 30, 2016 (“Expiration Date”). If Sublandlord, for any
reason whatsoever, cannot deliver possession of the Subleased Premises to
Subtenant at the Commencement Date, this Sublease shall not be void or voidable,
nor shall Sublandlord be liable to Subtenant for any loss or damage resulting
therefrom, but in that event, the Commencement Date shall be the date that the
Sublandlord delivers possession of the Subleased Premises to the Subtenant, or
the date Sublandlord would have delivered possession of the Subleased Premises
to the Subtenant but for any acts or omissions attributable to Subtenant;
provided, however, if possession of the Subleased Premises is not delivered to
Subtenant on or before June 15, 2007, Subtenant shall have the option to
terminate this Sublease by sending written notice to Sublandlord, which notice
must be given, if at all, not later than June 20, 2007, and if Sublandlord
cannot deliver possession of the Subleased Premises to Subtenant within thirty
(30) days of receipt of such notice (the “Termination Date”),  this Sublease
shall terminate as of the Termination Date, and thereafter neither party shall
have any further obligations to each other, and Sublandlord shall return to
Subtenant the first month’s Rent and security deposit and thereupon neither
party shall have any further obligations to the other.




1

--------------------------------------------------------------------------------


Upon request of either party, the parties shall execute an agreement stating the
Commencement Date and Expiration Date of the term of this Sublease.


3. RENT.  From and after the Commencement Date, and continuing throughout the
remainder of the Term of this Sublease, Subtenant shall pay to Sublandlord
Annual Base Rent (sometimes hereinafter referred to as “Rent”) for the Subleased
Premises as follows:


Period
Rent Per Square Foot
Annual Base Rent
Monthly Base Rent
Lease Years 1-4
$25.00
$484,025.00
$40,335.42
Lease Year 5-Expiration Date
$27.00
$522,747.00
$43,562.25



“Lease Year” means each succeeding twelve-month period commencing (i) on the
Commencement Date if the Commencement Date falls on the first day of a calendar
month, or (ii) if the Commencement Date is not the first day of a calendar
month, on the first day of the month following the Commencement Date with the
first Lease Year to include the initial partial calendar month in which the
Commencement Date falls.  The aforesaid amounts of monthly installments of
Annual Base Rent shall be payable in advance on or before the first day of each
calendar month through the remainder of the Term, without set-off, deduction,
counterclaim or any previous demand therefor provided, however, a
proportionately lesser sum may be paid for the month in which occurs the
Commencement Date or the Expiration Date in the event the Commencement Date
occurs on other than the first day of the month, or the Expiration Date occurs
on other than the last day of the month. The Annual Base Rent, and any
Additional Rent as hereinafter provided, shall be payable at the office of the
Sublandlord at the address set forth above, or as may otherwise be directed by
notice from Sublandlord to Subtenant. Sublandlord acknowledges receipt from
Subtenant of the sum of Forty Thousand Three Hundred Thirty Five and 42/100
($40,335.42) Dollars by check, subject to collection, to be applied against the
first monthly installment or installments of Rent becoming due under this
Sublease.


Provided Subtenant is not in monetary default in any of the terms, covenants or
provisions of this Sublease beyond any applicable notice or cure period, and
notwithstanding anything contained herein to the contrary, Subtenant shall be
entitled to an abatement in the total amount of Two Hundred One Thousand Six
Hundred Seventy Seven and 10/100 ($201,677.10) Dollars (the “Concession”), said
Concession to be applied against the monthly payment of Annual Base Rent due
pursuant to this Lease for the first one hundred fifty (150) days of the Term of
this Sublease (the "Concession Period"). The entire Base Rent otherwise due and
payable irrespective of the Concession shall become immediately due and payable
to the Landlord upon the occurrence of a default by Subtenant in any of
Subtenant’s obligations under this Sublease, which default continues beyond any
applicable notice or cure period, and Subtenant's entitlement to any prospective
concession existing at such time, if any, shall be automatically withdrawn and
terminated.


2

--------------------------------------------------------------------------------


4. ADDITIONAL RENT.  It is expressly agreed that Subtenant shall pay during the
Term, as Additional Rent, in addition to the Annual Base Rent as provided for in
Section 3, “Subtenant’s Proportionate Share,” as hereinafter defined, of those
increases in Operating Expenses and real property taxes applicable to the
Project over those Operating Expenses and real property taxes for the Project
during the calendar year 2007 (the “Base Year”), in the manner, at the times and
as determined payable under the terms of the Prime Lease.


5. SUBTENANT’S PROPORTIONATE SHARE.  Subtenant’s Proportionate Share shall
initially be 23.61% (which has been calculated based upon 19,361 rentable square
feet of office space and 500 rentable square feet of data center space divided
by 84,122 rentable square feet) subject to increase from time to time during the
Term of this Sublease pursuant to the terms and conditions of this Sublease.


6. ELECTRICITY\UTILITIES\SERVICES.


a. Subtenant shall pay during the Term, as Additional Rent, in addition to the
Annual Base Rent as provided for in Section 4 hereinabove, Subtenant’s
Proportionate Share of the cost of utilities (excluding electricity supplied to
and services supplied to the Subleased Premises and charged to Sublandlord under
the terms of the Prime Lease). Subtenant shall have the right to access and use
HVAC and electricity at times other than during Business Days and Business
Hours, subject to the terms of Section 11.7 and 11.8 of the Prime Lease.


b. Subtenant shall pay Sublandlord, in addition to Annual Base Rent, an
Electrical Energy Charge as a condition for Sublandlord to cause electric
current to be supplied to the Subleased Premises based upon Subtenant’s actual
electric consumption which shall be measured by a separate checkmeter, installed
by Sublandlord at Sublandlord’s sole expense, for the Subleased Premises in the
manner, at the times and as determined pursuant to the terms of Section 11.6 of
the Prime Lease.


7. CONDITION OF SUBLEASED PREMISES. Subject to Section 2(iii) above, Subtenant
hereby acknowledges to Sublandlord that as of the Commencement Date, Subtenant
is leasing the Subleased Premises in its “AS IS”, “WHERE IS” condition;
provided, however, the Subleased Premises shall be delivered to Subtenant in
broom clean condition, free of all debris and free of all personal property not
being leased to Subtenant hereunder.


8. INCORPORATION OF PRIME LEASE.


a. All of the terms of the Prime Lease are hereby incorporated into this
Sublease and shall, as between Sublandlord and Subtenant (as if they were the
Landlord and Tenant, respectively, under the Prime Lease) constitute the terms
of this Sublease, except to the extent they are inapplicable to, inconsistent
with, or modified by the terms of this Sublease and provided that those economic
and performance requirements of the Prime Landlord under the Prime Lease which
are to be performed
 
3

--------------------------------------------------------------------------------


or paid by the Prime Landlord shall remain the responsibility of Prime Landlord
under the Prime Lease, and shall not be the responsibility of
Sublandlord.  Subtenant shall be bound by the Prime Lease in accordance with the
terms and conditions contained in this Sublease, and Sublandlord shall be
entitled to assert, pursue and obtain all rights and remedies of the Prime
Landlord under the Prime Lease, including but not limited to all rights and
remedies associated with a default under the Prime Lease or this Sublease by the
Subtenant or Subtenant’s failure to pay any amount of Rent or Additional Rent in
accordance herewith.


b. Sublandlord warrants and represents to Subtenant the following, each of which
warranties and representations shall be deemed remade and repeated as of the
Commencement Date: (i) the Prime Lease is in full force and effect; (ii)
Sublandlord has not received a notice of default or notice of termination with
respect to the Prime Lease; (iii) Sublandlord is neither in default of, nor has
Sublandlord breached any of, its covenants, agreements or obligations under the
Prime Lease; (iv) to the best of Sublandlord’s knowledge, Prime Landlord is
neither in default of nor has Prime Landlord breached any of its covenants,
agreements or obligations under the Prime Lease; (v) Sublandlord’s interest in
the Prime Lease has not been conveyed, transferred, assigned, pledged or
otherwise encumbered, except with respect to a certain sublease dated June 21,
2005 made by Sublandlord to American Tack and Hardware concerning certain
premises located on the first floor of the Building; and (vi) all amounts due
and payable by Sublandlord under the Prime Lease, including any Annual Base Rent
and Additional Rent, have been paid through April 30, 2007.


c. If Prime Landlord shall default in any of its obligations under the Prime
Lease, or shall fail to furnish facilities, services, or utilities or make
repairs to the Subleased Premises, then, upon Sublandlord’s receipt of written
notice from Subtenant specifying such default, Sublandlord shall use diligent
efforts to cause Prime Landlord to cure such default.


9. QUIET ENJOYMENT.  If Subtenant performs all of the terms of this Sublease,
Sublandlord warrants that Sublandlord shall do nothing to affect Subtenant’s
right to peaceably and quietly have, hold and enjoy the Subleased Premises for
the term herein mentioned, subject to the provisions of this Sublease.


10. USE AND OCCUPANCY.  Subtenant shall use and occupy the Subleased Premises
for general administrative office use, and no other use shall be permitted.


11. SUBLANDLORD TO COMPLY WITH PRIME LEASE.  Sublandlord agrees to pay the Rent
or Additional Rent reserved in the Prime Lease and to perform and observe the
covenants and stipulations contained therein so far as they ought to be
performed and observed by the Sublandlord, as Tenant, under the Prime Lease.
Sublandlord shall not do anything which would cause the Prime Lease to be
terminated or forfeited. Sublandlord shall indemnify and hold Subtenant harmless
from and against any and all claims, liabilities, losses, damage, demands,
expenses (including, without limitation, reasonably attorneys’ fees), actions
and causes of action of any kind whatsoever by reason of any breach or default
on the part of Sublandlord or its
 
4

--------------------------------------------------------------------------------


employees or agents, in its capacity as Tenant under the Prime Lease, except the
extent caused by the act or negligence of Subtenant, its respective employees,
agents, contractors or invitees, by reason of which the Prime Lease is
terminated or forfeited. Sublandlord covenants that it will not enter into any
agreement that will modify or amend the Prime Lease so as to materially
adversely affect Subtenant’s right to use and occupy the Subleased Premises, or
any other rights of Subtenant under this Sublease, or increase or materially
affect the obligations of Subtenant under this Sublease. Further, Sublandlord
will promptly provide Subtenant with copies of all notices of default that
Sublandlord delivers to, or receives from, the Prime Landlord under the Prime
Lease.


12. SUBTENANT TO COMPLY WITH PRIME LEASE TERMS.  Subtenant agrees to perform and
observe the covenants, conditions and terms of the Prime Lease on the part of
the Tenant therein to be performed, as if the Subtenant were the Tenant under
the Prime Lease, except to the extent they are inapplicable to, inconsistent
with or modified by the terms of this Sublease. Except as expressly incorporated
herein, the following Articles and Sections of the Prime Lease shall not be
applicable to this Sublease: Sections 1.1; 1.2; 1.3; 1.6; 1.7, 1.8; 1.9; 1.10;
1.11; 1.12; 1.13; 1.15; certain attachments to Lease set forth in 1.16 as more
particularly specified herein; 1.17; 1.18; 1.19; 2.1; 2.2; 3.1; 3.2; 3.3; 3.4;
3.5; 4.1; 5.2(a); 6; the term “Commencement Date” shall be substituted for
“Possession Date” in Section 7.3; the last sentence of Section 8.3(e); the
second paragraph of Section 11.11; 12.1; 12.2; 12.3; 12.5; 12.6; 12.7; 17; 24;
25.4; 26; 30; 40; the second sentence of Section 53; Addendum Sections 1, 3, 5,
7, 8, 9, 10, 11, 12, 13, 14, 15, 16; Exhibit A - Second Floor and Third Floor;
A-1; A-2; A-3; B; G; H; I; J; K; Schedules 1-A; 1-B; 1-C; 1-D. Wherever in said
Prime Lease Prime Landlord’s consent is required, Subtenant shall be required to
obtain Prime Landlord’s and Sublandlord’s consent. If Prime Landlord consents,
Sublandlord shall not unreasonably withhold its consent.


13. INDEMNITY.  Subtenant shall indemnify, defend and save harmless Sublandlord
and Prime Landlord and their agents against and from (a) any and all claims (i)
arising from (x) the conduct or management by Subtenant, its subtenants,
licensees, its or their employees, agents, contractors or invitees on the
Subleased Premises or of any business therein, (y) any work or thing whatsoever
done, or any condition created in or about the Subleased Premises during the
term of this Sublease or during the period of time, if any, prior to the
Commencement Date that Subtenant may have been given access to the Subleased
Premises, except to the extent caused by the act or negligence of Sublandlord or
Prime Landlord or their respective employees, agents, contractors or invitees,
or (z) any claim, damages and expenses arising out of the nonperformance or
nonobservance of Subtenant’s obligations with respect to the Prime Lease as
assumed hereby, or (ii) arising from any negligent or otherwise wrongful act or
omission of Subtenant or any of its subtenants or licensees or its or their
employees, agents, contractors or invitees, and (b) all costs, expenses and
liabilities incurred in or in connection with each such claim or action or
proceeding brought thereon.  In case any action or proceeding be brought against
Sublandlord or Prime Landlord by reason of any such claim, Subtenant upon notice
from Sublandlord or Prime Landlord, shall resist and defend such action or
proceeding.  The provisions of this Section shall survive the expiration or
sooner termination of this Sublease.


5

--------------------------------------------------------------------------------


Sublandlord agrees to indemnify and save harmless Subtenant from and against all
claims of whatever nature arising from any act, omission, or negligence of
Sublandlord or Sublandlord’s contractors, licensees, invitees, agents, servants
or employees, or arising from any accident, injury or damage whatsoever caused
to any person, or to the property of any person, occurring after the date that
possession of the Subleased Premises is first delivered to Subtenant and until
the end of the term of this Sublease, where such accident, injury or damage
results, or is claimed to have resulted, from any act or omission on the part of
Sublandlord or Sublandlord’s agents or employees, licensees, invitees or
contractors, except to the extent caused by the act or negligence of Subtenant
or its employees, agents, contractors or invitees.


14. HOLDOVER. Any holdover at the expiration of this Sublease is not with
Sublandlord’s consent and may be terminated as provided by the laws of the State
of New Jersey and Subtenant shall indemnify Sublandlord for any liability
resulting therefrom. In addition, the Rent paid by Subtenant during any such
holdover period shall be one hundred and fifty (150%) percent of the Rent
payable by Subtenant during the last month of the Term, plus one hundred (100%)
percent of the Additional Rent Subtenant is required to pay pursuant to the
terms hereof.


15. ALTERATIONS, ADDITIONS AND IMPROVEMENTS.


a. Subtenant shall not make alterations, additions or improvements on the
Subleased Premises without first obtaining the written consent of Prime Landlord
and Sublandlord. If Prime Landlord consents, Sublandlord shall not unreasonably
withhold its consent. All alterations, additions and improvements shall be made
in accordance with the terms and conditions of the Prime Lease. Notwithstanding
anything herein to the contrary, but subject to the provisions of Section 8.3
and Addendum Paragraph 4 of the Prime Lease, Subtenant shall be allowed to
replace carpets, repaint walls and install and reconfigure cubicles subject to
the prior consent of Sublandlord and Prime Landlord. Sublandlord reserves the
right to notify Subtenant of any restoration Subtenant shall be responsible for
upon the expiration or sooner termination of this Sublease.


b. In consideration of Subtenant leasing the Subleased Premises in its "AS IS"
condition, Sublandlord hereby agrees to provide Subtenant with an improvement
allowance equal to the sum of Two Hundred Ninety Thousand Four Hundred Fifteen
and 00/100 ($290,415.00) Dollars, computed at the rate of Fifteen and 00/100
($15.00) Dollars per rentable square foot (hereinafter referred to as the
"Improvement Allowance") to be applied towards the cost of the improvements
Subtenant is performing to the Subleased Premises. Said sum shall, at
Sublandlord's option, either be (i) paid to Subtenant in a lump sum payment upon
completion of the improvements, as evidenced by paid invoices and a certificate
of occupancy (either temporary or permanent), or (ii) credited against the
monthly installments of Rent due and payable pursuant to the terms of this
Sublease, until expended. Any cost of such improvements which shall be in excess
of the aforesaid Improvement Allowance shall be paid by Subtenant.


6

--------------------------------------------------------------------------------


16. LIENS.  Subtenant shall keep the Subleased Premises free and clear of liens
arising out of any work performed, materials furnished, or obligations incurred
by Subtenant.


17. SIGNS. Subtenant shall comply with Section 46 of the Prime
Lease.  Sublandlord shall use reasonable efforts to obtain consent from the
Prime Landlord under the Prime Lease to permit Subtenant to install lobby
signage, at Subtenant’s sole cost and expense, acceptable to Prime Landlord.
Subtenant, shall, if said sign is permitted, obtain all the necessary
governmental approvals therefor and be responsible for the care, cost, repair
and maintenance thereof, and Subtenant agrees to remove same at the expiration
or sooner termination of this Sublease. Notwithstanding the foregoing, Subtenant
may install, subject to the prior written consent of Sublandlord and Prime
Landlord, signage on the entrance doorway of the Subleased Premises of a size
and in a location comparable to the signage currently existing on such doorway
substantially as set forth on Exhibit F attached hereto and made a part hereof,
provided, however, Subtenant will return Sublandlord’s sign to Sublandlord in
the event Subtenant removes same.  Such consent shall be deemed given upon
execution of this Sublease by Sublandlord and execution of Exhibit D, Landlord’s
Consent to Sublease by Landlord.


18. ACCESS FOR INSPECTION AND REPAIRS. Subtenant shall allow Prime Landlord and
Sublandlord and their agents free access at all reasonable times, upon
reasonable prior notice (except no notice shall be required in the event of an
emergency) to the Subleased Premises for the purpose of inspecting or making
repairs, additions, or alterations to the Subleased Premises or any property
owned by or under the control of Prime Landlord or Sublandlord; provided,
however, Sublandlord and Prime Landlord shall use reasonable efforts not to
unduly disturb Subtenant’s use and occupancy of the Subleased Premises during
any such access.


19. REPAIRS AND MAINTENANCE.  Subject to the Prime Landlord’s obligations under
the Prime Lease, Subtenant shall maintain the Subleased Premises in good repair
and tenantable condition during the term of this Sublease.


20. INSURANCE.  Subtenant agrees to carry insurance in accordance with Section 9
of the Prime Lease insuring Subtenant, Sublandlord and Prime Landlord against
all claims for personal injury or property damage caused by conditions or
activities on the Subleased Premises and common areas in accordance with the
Prime Lease.  Subtenant shall have Sublandlord and Prime Landlord named as
additional insured on its insurance policies, as their interests may appear, and
deliver an insurance certificate evidencing same to Sublandlord on or before the
Commencement Date of this Sublease.


21. DAMAGE BY FIRE, EXPLOSION, THE ELEMENTS OR OTHERWISE.  Subtenant shall be
bound by the provisions of Section 10 of the Prime Lease.  In the event the
Subleased Premises are damaged and the Prime Lease is not terminated, or the
damage is so slight so that the Subleased Premises are not rendered untenantable
and unfit for
 
7

--------------------------------------------------------------------------------


occupancy, any equitable abatement provided for in said Section 10 shall inure
to Subtenant only to the extent the Subleased Premises are affected
thereby.  Subtenant shall immediately notify Sublandlord in case of fire or
other damage to the Subleased Premises.


22. EMINENT DOMAIN\CONDEMNATION. Subject to Prime Landlord’s and Sublandlord’s
rights under Section 15 of the Prime Lease to effect a termination of the Prime
Lease, and consequently of this Sublease, if the Subleased Premises are so
taken, Subtenant shall have no claim or interest in or to any award or damages
for such taking.


23. WAIVER OF ONE BREACH NOT WAIVER OF OTHERS.  Waiver of one breach of a term,
condition or covenant of this Sublease by either party hereto shall be limited
to the particular instance and shall not be deemed to waive future breaches of
the same or other terms, conditions or covenants.


24. INSOLVENCY OF SUBTENANT.  Either (a) the appointment of a receiver to take
possession of all or substantially all of the assets of Subtenant, or (b) a
general assignment by Subtenant for the benefit of creditors, or (c) any action
taken or suffered by Subtenant under any insolvency or bankruptcy act shall
constitute a default of this Sublease by Subtenant, and Sublandlord may
terminate this Sublease forthwith and upon notice of such termination,
Subtenant’s right to possession of the Subleased Premises shall cease, and
Subtenant shall then quit and surrender the Subleased Premises to Sublandlord,
but Subtenant shall remain liable as hereinafter provided in Section 27 hereof.


25. SUBLANDLORD’S REMEDIES ON DEFAULT.  If Subtenant defaults in the payment of
Rent, or any Additional Rent, or defaults in the performance of any of the other
covenants or conditions hereof, or any covenant or condition of the Prime Lease
by it to be complied with, Sublandlord may give Subtenant notice of such
default, and if Subtenant does not cure such default in the payment of Rent or
Additional Rent within five (5) days after the receipt of such notice, or such
other default within twenty-five (25) days after the receipt of such notice (or
if such other default is of such nature that it cannot be completely cured
within such period, if Subtenant does not commence such curing within
twenty-five (25) days and thereafter proceed with reasonable diligence and in
good faith to cure such default), then Sublandlord may terminate this Sublease,
and Subtenant’s right to possession of the Subleased Premises shall cease and
Subtenant shall then quit and surrender the Subleased Premises to Sublandlord,
but Subtenant shall remain liable as hereinafter provided in Section 26 hereof.


26. DEFICIENCY.  In any case where Sublandlord has recovered possession of the
Subleased Premises by reason of Subtenant’s default, Sublandlord shall use
commercially reasonable efforts to mitigate its damages.  In fulfilling its
obligations pursuant to the preceding sentence, Sublandlord may, at
Sublandlord’s option, occupy the Subleased Premises or cause the Subleased
Premises to be redecorated or altered, in accordance with terms and conditions
of the Prime Lease, or be prepared for reletting, and may relet the Subleased
 
8

--------------------------------------------------------------------------------


Premises or any part thereof as agent of Subtenant or otherwise, for a term or
terms to expire prior to or at the same time as the original expiration date of
this Sublease, at Sublandlord’s option and with Prime Landlord’s consent, and
receive the rent therefor.  Rent so received, or in the event that Sublandlord
occupies said Premises, the reasonable value of the rental of said Subleased
Premises (not to exceed the Rent or Additional Rent reserved herein), shall be
applied first to the payment of such expenses as Sublandlord may have incurred
in connection with the recovery of possession, redecorating, or altering, or
otherwise changing or preparing for reletting, and the reletting, including
brokerage and reasonable attorney’s fees, and then to the payment of damages in
amounts equal to the Rent or Additional Rent hereunder and to the cost and
expenses of performance of the other covenants of Subtenant as herein provided.


Subtenant agrees, in any such case, whether or not Sublandlord has relet, to pay
to Sublandlord damages equal to the Rent and Additional Rent and other sums
herein agreed to be paid by Subtenant, less the net proceeds of the reletting,
if any, as ascertained from time to time, and the same shall be payable by
Subtenant on the several days above specified for the payment of Rent or
Additional Rent.  In reletting the Subleased Premises as aforesaid, Sublandlord
shall have the right to grant reasonable rent concessions and such other
concessions as it may reasonably deem necessary.  No such reletting shall
constitute a surrender and acceptance or be deemed evidence thereof.


Alternatively, in any case where Sublandlord has recovered possession of the
Subleased Premises by reason of Subtenant’s default, Sublandlord may, at
Sublandlord’s option, and at any time thereafter, and without notice or other
action by Sublandlord, and without prejudice to any other rights or remedies it
may have hereunder or at law or equity, become entitled to recover from
Subtenant, as damages for such breach, in addition to such other sums herein
agreed to be paid by Subtenant, to the date of re-entry, expiration and/or
dispossess an amount equal to the excess of the Rent and Additional Rent
reserved in this Sublease from the date of such default to the date of
expiration of the original term demised over the then fair and reasonable rental
value of the Subleased Premises for the same period. Said damages shall become
due and payable to Sublandlord immediately upon such breach of this Sublease and
without regard to whether this Sublease be terminated or not, and if this
Sublease be terminated, without regard to the manner in which it is terminated.


Subtenant hereby waives all right of redemption to which Subtenant or any person
claiming under Subtenant might be entitled by any law nor or hereafter in force.


Sublandlord’s remedies hereunder are in addition to any remedy allowed by law.


Subtenant agrees to pay, as Additional Rent, all reasonable, actual attorney’s
fees and other expenses incurred by the Sublandlord in enforcing any of the
obligations under this Sublease, this covenant to survive the expiration or
sooner termination of this Sublease.


9

--------------------------------------------------------------------------------


27. LITIGATION COSTS.  If any legal action is filed to enforce this Sublease, or
any part thereof, the prevailing party shall be entitled to recover reasonable
attorney’s fees, to be fixed by the court, and costs of the action.


28. NOTICES. Except where otherwise required by statute, all notices given
pursuant to the provisions of this Sublease shall be in writing, addressed to
the party to whom notice is given and sent registered or certified mail, return
receipt requested, in a postpaid envelope as follows:


To Subtenant:                                                      MD-X
SOLUTIONS, INC.
at the Subleased PremisesAttn: Ronald Davi, Chief Executive Officer


With a copy to:                                                      Price,
Meese, Shulman & D'Arminio, P.C.
Mack-Cali Corporate Center
50 Tice Boulevard
Woodcliff Lake, New Jersey 07677
Attn: Michael K. Breen, Esq.


To Sublandlord:                                                      PDI, INC.
One Route 17 South
Saddle River, New Jersey 07458
Attn: Peter Lynch, Director
of Office Administration


With a copy to:                                                      GREENBAUM,
ROWE, SMITH & DAVIS LLP
99 Wood Avenue South
Iselin, New Jersey 08830
Attn: Steven C. Delinko, Esq.


Notice shall be deemed to have been duly given upon its receipt or rejection of
receipt as evidenced by a bill of lading or return receipt, or upon delivery, if
personally served.  It is understood and agreed that unless specifically
modified by this Sublease, Sublandlord shall be entitled to the length of notice
required to be given Prime Landlord under the Prime Lease plus three (3) days
and shall be entitled to give Subtenant the length of notice required to be
given by Tenant under the Prime Lease less three (3) days.


29. SUBLEASE CONSENT.  This Sublease shall become effective only if the written
consent hereto of the Prime Landlord is obtained, in substantially the form
attached hereto as Exhibit D. If such written consent is not obtained within
thirty (30) business days of the date hereof, then either Sublandlord or
Subtenant shall have the right to send written notice to the other stating that
this Sublease shall be null and void and of no force or effect and Sublandlord
shall return to Subtenant the first month’s Rent and security deposit and
thereupon neither party shall have any further obligation to the other.
Sublandlord shall promptly request the consent of the Prime Landlord to this
Sublease. Subtenant agrees to provide such information in connection with such
request as the Prime Landlord shall reasonably request.


10

--------------------------------------------------------------------------------


30. PARKING.                                Subtenant shall be provided with
Subtenant’s Proportionate Share of total spaces allocated to Sublandlord under
the Prime Lease, twelve (12) of which shall be covered/reserved spaces, and the
remaining portion shall be unreserved/uncovered parking spaces.


31. SECURITY DEPOSIT.


a. Subtenant shall deposit with Sublandlord on the signing of this Sublease the
sum of One Hundred Twenty One Thousand Six and 25/100 ($121,006.25) Dollars as
security for the performance of Subtenant’s obligations under this Sublease,
including without limitation, the surrender of possession of the Subleased
Premises to Sublandlord as herein provided. The security shall be in the form of
an irrevocable letter of credit (the “Security Deposit L/C”). The Security
Deposit L/C shall be delivered to Sublandlord at Subtenant’s sole cost and
expense. The Security Deposit L/C shall be issued by and drawn on a bank or
financial institution reasonably acceptable to Sublandlord maintaining an office
within the State of New Jersey and shall name Sublandlord as beneficiary. If the
maturity date of the Security Deposit L/C is prior to the end of the term of
this Sublease, Subtenant shall renew the Security Deposit L/C as often as
necessary with the same bank or financial institution (or a similar bank or
financial institution reasonably acceptable to Sublandlord) and upon the same
terms and conditions, not less than thirty (30) days prior to the purported
expiration date of the Security Deposit L/C. In the event Subtenant fails to
timely renew the Security Deposit L/C as aforesaid, Sublandlord shall be
entitled to draw against the entire amount of the Security Deposit L/C. The
Security Deposit L/C shall be assignable by Sublandlord and upon such assignment
to any party assuming in writing the sublessor interest in this Sublease,
Sublandlord shall be relieved from all liability to Subtenant therefor.


b. Upon the occurrence of any default by Subtenant pursuant to Section 25 of
this Sublease or in the event Sublandlord terminates this Sublease in accordance
with the terms hereof following a default by Subtenant after the expiration of
any applicable notice and cure period, Sublandlord shall have the right to draw
the entire amount of the Security Deposit L/C. Sublandlord agrees to copy
Subtenant on any notice to the issuing bank requesting a draw against the
Security Deposit L/C. In the event that Subtenant defaults after the expiration
of any applicable notice and cure period in making any payment required to be
made by Subtenant under the terms of this Sublease other than the payment of
Rent, then Sublandlord shall be entitled to draw upon so much of the Security
Deposit L/C as equals the defaulted payment(s), plus any interest or other
charges due thereon in accordance with this Sublease. If Sublandlord elects to
make a partial draw upon the Security Deposit L/C, Subtenant shall promptly
restore the Security Deposit L/C to its original amount within ten (10) days
after written demand therefor. Sublandlord’s election to make a partial draw
upon the Security Deposit L/C shall in no event prejudice or waive Sublandlord’s
right to terminate this Sublease if permitted under applicable provisions of
this Sublease, nor shall such election prejudice or waive any other remedy of
Sublandlord reserved under the terms of this Sublease,
 
11

--------------------------------------------------------------------------------


including the right to draw the entire amount of the Security Deposit L/C, if
applicable. The Security Deposit L/C shall be available for payment against the
presentation of a sight draft by the Sublandlord (with simultaneous notice to
Subtenant) together with a certificate from Sublandlord that Subtenant is in
default of its obligations hereunder beyond expiration of any applicable notice
and cure periods and that Sublandlord is entitled, by the terms of this
Sublease, to draw upon the Security Deposit L/C. The proceeds of the Security
Deposit L/C, if drawn by Sublandlord pursuant to the terms hereof, shall be held
by Sublandlord and applied to reduce any amount owed by Subtenant to
Sublandlord.


c. In the event that (i) Sublandlord draws the full amount of the Security
Deposit L/C as a result of a default by Subtenant, (ii) this Sublease is not
terminated by Sublandlord as a result of such default, (iii) such default is
fully cured by Subtenant, and (iv) there is no outstanding cured default by
Subtenant, then the balance of the sums drawn (after the payment of any sums
related to the curing of any defaults) shall be applied to obtain a replacement
letter of credit as security for Subtenant’s performance hereunder in the amount
initially required herein.


d. To the extent the issuing bank will not honor the Security Deposit L/C,
Subtenant personally guarantees the proceeds of the Security Deposit L/C and
will immediately remit to Sublandlord the amount of the Security Deposit L/C in
cash to be held in accordance with this Section 31.


e. In the event of the insolvency of Subtenant, or in the event of the entry of
a judgment in bankruptcy in any court against Subtenant which is not discharged
within twenty (20) days after entry, or in the event a petition is filed by or
against Subtenant under any chapter of the bankruptcy laws of the State of New
Jersey or the United States of America, then in such event, Sublandlord may
require the Subtenant to deposit additional security in an amount which in
Sublandlord’s sole judgment would be sufficient to adequately assure Subtenant’s
performance of all of its obligations under this Sublease including all payments
subsequently accruing.  Failure of Subtenant to deposit the security required by
this Paragraph within ten (10) days after Sublandlord’s written demand shall
constitute a material breach of this Sublease by Subtenant.


f. Within thirty days after expiration or sooner termination of this Sublease,
provided Subtenant is not then in default of any of the terms, covenants and
conditions of this Sublease or the Prime Lease, Sublandlord shall return the
security deposit, or balance thereof to which Subtenant is entitled after
deduction therefrom of any sums in accordance with the provisions of this
Sublease.


32. HAZARDOUS MATERIALS.  Sublandlord represents that to the best of its
knowledge, without undertaking any independent inquiry, that neither the
Subleased Premises nor the Building, including the ground and groundwater
contain any Hazardous Substances, nor have they been used for the storage,
manufacture or disposal of same.


12

--------------------------------------------------------------------------------


33. BROKER.  Sublandlord and Subtenant represent and warrant one to the other
that CB Richard Ellis, Inc. (“Broker”) is the sole Broker with whom either party
has negotiated in bringing about this Sublease, and Sublandlord and Subtenant
agree to indemnify and hold each other harmless from any and all claims of other
brokers and expenses in connection therewith arising out of or in connection
with any conduct inconsistent with the representations tendered by one to the
other herein. Sublandlord agrees to pay Broker a commission pursuant to a
separate agreement.


34. SUBLEASE APPLICABLE TO HEIRS, SUCCESSORS AND ASSIGNS. The terms, conditions
and covenants of this Sublease shall inure to and be binding on the heirs,
successors, administrators, executors and assigns of the parties hereto, except
as otherwise herein provided.


35. NO ASSIGNMENT OR SECOND SUBLEASE WITHOUT CONSENT.


a. Subtenant shall not sell or assign this Sublease or any part thereof, or any
interest therein, or re-sublet the Subleased Premises in whole or in part
without first obtaining the written consent of Sublandlord and Prime Landlord,
which consent as to the Sublandlord only shall not be unreasonably
withheld.  This Sublease shall not be assigned by operation of law.  If
Sublandlord and Prime Landlord give consent to assignment of this Sublease or of
any interest therein, they shall not thereby be barred from subsequently
refusing to consent to any further assignment.  However, said consent shall not
be unreasonably withheld by Sublandlord.  Any attempt to sell, assign, or
re-sublease without written consent of Sublandlord and Prime Landlord shall be
deemed a default and shall entitle Sublandlord to proceed pursuant to this
Sublease if Sublandlord so elects.


b. Notwithstanding anything to the contrary contained in this Sublease or the
Prime Lease, Subtenant may assign this Sublease or sublet the whole or any part
of the Subleased Premises to any person or entity, or to any corporation or
entity with which it shall be merged or which shall acquire all or substantially
all of the assets or stock of Subtenant, without Sublandlord’s or Prime
Landlord’s consent, but upon notice to Sublandlord and Prime Landlord, provided,
however, that in the event of such merger, consolidation or transfer of all or
substantially all of the assets or stock of Subtenant (i) the successor to
Subtenant has a net worth computed in accordance with generally accepted
accounting principles sufficient to meet its then remaining obligations under
this Sublease from and after the effective date of such transaction, and (ii)
proof reasonably satisfactory to Sublandlord and Prime Landlord of such net
worth shall have been delivered to Sublandlord and Prime Landlord at least 10
business days prior to the effective date of any such transaction.


36. INTERRUPTION OF SERVICES OF USE. Interruption or curtailment of any service
maintained in the Building shall not entitle Subtenant to claim constructive
eviction or any other cause of action against Sublandlord, but Subtenant shall
join with and have those rights and remedies Sublandlord may have against Prime
Landlord as a result of said interruption.  Subtenant shall, under no
circumstances, have any claim against Sublandlord or Prime Landlord for
interruption to Subtenant’s business, however occurring.


13

--------------------------------------------------------------------------------


37. SUBLANDLORD NOT LIABLE. Sublandlord shall not be liable to Subtenant for any
loss suffered by Subtenant under any circumstances, including, but not limited
to (i) that arising from the negligence of Sublandlord or Prime Landlord, their
agents, servants, invitees, contractors or subcontractors, or from defects,
errors or omissions in the construction or design of the Subleased Premises
and/or the Building including the structural and nonstructural portions thereof;
or (ii) for loss of or injury to Subtenant or to Subtenant’s property or that
for which Subtenant is legally liable from any cause whatsoever, including but
not limited to theft or burglary; or (iii) for that which results from any
inspection, repair, alteration or addition or the failure thereof undertaken or
failed to be undertaken by Sublandlord or Prime Landlord, but Subtenant shall
join with and have those rights and remedies Sublandlord may have against Prime
Landlord as a result of interruption of services otherwise required to be
provided by Prime Landlord.


38. WAIVER OF SUBROGATION. Sublandlord and Subtenant each hereby waives its
respective right of recovery against the other and each releases the other from
any claim arising out of loss, damage or destruction to the Subleased Premises,
and contents thereon or therein whether or not such loss, damage or destruction
may be attributable to the fault or negligence of either party or its respective
agents, invitees, contractors or employees.  Each casualty insurance policy
shall include a waiver of the insurer’s rights of subrogation against the party
hereto who is not an insured under said policy.  Each party shall look solely to
the proceeds of its respective casualty insurance policy (and to its own funds
to the extent it is self-insured) to compensate it for any such loss, damage or
destruction.


39. COMMUNICATIONS. Sublandlord agrees to allocate reasonable space in
Sublandlord’s existing telephone\server room to permit installation of
Subtenant’s telephone\server equipment serving the Subleased
Premises.  Subtenant agrees to maintain such equipment and hold Sublandlord
harmless from and against any damage or injury to such equipment howsoever
caused.  Subtenant shall install and maintain such equipment in a manner which
will not cause interference or damage to Sublandlord’s equipment.


40. FURNITURE.  During the Term of this Sublease, Subtenant shall be permitted
to use Sublandlord’s furniture and fixtures existing in the Subleased Premises
as of the Commencement Date, as set forth on Exhibit C hereto. Subtenant shall
keep and maintain the furniture and fixtures in good order and condition
throughout the term of this Sublease, making all necessary repairs and
replacements as required, and surrender same to Sublandlord in good order and
condition at the expiration or sooner termination of this Sublease, reasonable
wear and tear and damage by casualty and the elements excepted.


41. INTENTIONALLY OMITTED.


14

--------------------------------------------------------------------------------


42. 24-HOUR ACCESS. Subtenant shall be entitled to 24-hour, seven (7) day a week
access to the Subleased Premises, but this shall not be construed as
authorization to make use of the Building services beyond the Building Hours
without reimbursing Prime Landlord for the cost thereof, and shall be subject to
any governmental or municipal laws and regulations with respect to said 24-hour,
seven (7) day a week access. Subtenant shall obtain said access by means of a
key or other similar means to be provided by Prime Landlord to afford access to
the Building.


43. NON-DISTURBANCE.  Sublandlord agrees it shall use commercially reasonable
efforts to obtain from the Prime Landlord a Subordination, Non-Disturbance and
Attornment Agreement (the "Non-Disturbance Agreement") in favor of Subtenant
utilizing such Prime Landlord's standard form. If Subtenant fails to accept the
Non-Disturbance Agreement, it shall be considered that Sublandlord has satisfied
its requirements hereunder.


44. INTENTIONALLY OMITTED.


45. DATA CENTER SPACE.


a. Commencing on the Commencement Date, Sublandlord shall permit Subtenant, and
its employees and contractors, to occupy and utilize a portion of its existing
data center space (consisting of approximately 500 square feet of space on the
second floor of the Building), with no obligation to pay Base Rent for the first
one hundred fifty (150) days following the Commencement Date, but subject to all
other covenants, terms and conditions of this Sublease. Thereafter, Subtenant
shall pay Sublandlord Base Rent for such space at the rent per square foot
payable by Subtenant to Sublandlord for the Subleased Premises. Sublandlord and
Subtenant shall jointly determine the location of such portion within the Data
Center.


b. If, at any time during the Term of this Sublease, Sublandlord chooses to
relocate the balance of its existing data center (consisting of approximately
1,341 rentable square feet of space on the second (2nd) floor of the Building)
(the “Balance of the Data Center Space”), then and in such event, the Balance of
the Data Center Space in its then “AS IS, WHERE IS” condition, will become a
part of the Subleased Premises, and the Subleased Premises, the Rent, and
Subtenant’s Proportionate Share shall all increase accordingly and be deemed
amended to include the Balance of the Data Center Space.


46. RIGHT TO LEASE. Excluding the current entity with whom Sublandlord is
presently negotiating for sublease space in the Building, and provided Subtenant
is not in default in any of the terms, covenants or conditions of this Sublease
beyond any applicable notice or cure periods, Subtenant shall have an ongoing
right to lease any available additional space in the Building which is then
currently leased by Sublandlord from Prime Landlord pursuant to the Prime Lease
(hereinafter referred to as the “Right to Lease Space”). Sublandlord will advise
Subtenant of the availability of the Right to Lease Space and the terms and
conditions Sublandlord would be willing to accept, and Subtenant shall have
fifteen (15) days within which to respond to Sublandlord’s offer, TIME HEREBY
BEING MADE OF THE ESSENCE. Subtenant may exercise this right only in regard to
the entire Right to Lease Space. The term of the lease for the Right to Lease
Space shall expire coterminously with the Expiration Date of this Sublease.
Should Subtenant elect to lease the Right to Lease Space, it shall do so at
 
15

--------------------------------------------------------------------------------


the rate and upon the terms set forth in Sublandlord’s offer. Should Subtenant
decline Sublandlord’s offer, or fail to respond within the time period set forth
above, then, and in such event, Sublandlord shall be free to lease the Right to
Lease Space to a third party upon substantially the same terms and conditions as
that offered to Subtenant. “Substantially the same terms and conditions,” as
used herein, shall mean terms not materially different or a rent of not more
than five (5%) percent below the rent requested by Sublandlord of Subtenant.
Should Subtenant accept Sublandlord’s offer, the description of the Subleased
Premises, the Rent and Subtenant’s Proportionate Share shall be adjusted to
reflect the inclusion of the Right to Lease Space. In the event Sublandlord has
not leased the Right to Lease Space to a third party within six (6) months from
the expiration of the aforesaid fifteen (15) day period, then Sublandlord agrees
to reoffer the Right to Lease Space to Subtenant together with the terms and
conditions Sublandlord would be willing to accept.


47. SECTION HEADINGS.  The Section headings in this Sublease and position of its
provisions are intended for convenience only and shall not be taken into
consideration in any construction or interpretation of this Sublease or any of
its provisions.


48. CAPITALIZED TERMS. Capitalized terms used herein shall have the same
meanings ascribed to them in the Prime Lease unless otherwise defined herein.


49. COUNTERPARTS. This Sublease may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]

 
 
 
16

--------------------------------------------------------------------------------

 



The parties are signing this Sublease as of the date stated in the introductory
clause hereof.


PDI, INC., Sublandlord




BY:_____________________________________


NAME: __________________________________


TITLE:__________________________________




MD-X SOLUTIONS, INC., Subtenant






BY:_____________________________________
Ronald Davi
Chief Executive Officer

 
 
 
17

--------------------------------------------------------------------------------

 

EXHIBIT A


SUBLEASED PREMISES





 
 
 
1

--------------------------------------------------------------------------------

 

EXHIBIT B


PRIME LEASE



 
 
1

--------------------------------------------------------------------------------

 

EXHIBIT C


FURNITURE AND FIXTURES



 
 
 
1

--------------------------------------------------------------------------------

 

EXHIBIT D


LANDLORD’S CONSENT TO SUBLEASE




THIS CONSENT TO SUBLEASE ("Consent Agreement") dated as of _________________,
2007, is made with reference to that certain sublease (the "Sublease") dated
April ___, 2007 by and between PDI, INC. (Tenant") and MD-X SOLUTIONS, INC.
("Sublessee"), and is entered into between the foregoing parties and VRS SADDLE
RIVER LLC ("Landlord"), having an address c/o Kwartler Associates, Inc., 2 North
Street, Waldwick, New Jersey 07463 with reference to the following facts:


A.           Landlord and Tenant are the parties to that certain master lease
(the "Master Lease") dated as of November 20, 2003, respecting certain premises
("Premises") known as Suite(s) 300, located in the building ("Building") located
at One Route 17 South, Saddle River, New Jersey.


B.           Tenant and Sublessee wish to enter into the Sublease respecting the
portion of the Premises described therein (the "Sublease Premises").


C.           The Master Lease provides that Tenant may not enter into any
sublease without Landlord's prior written approval.


D.           Tenant and Sublessee have herewith presented the fully-executed
Sublease to Landlord for Landlord's approval, and Landlord is willing to approve
the same, upon all of the terms and conditions hereinafter appearing.


NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:


1.           Neither the Master Lease, the Sublease nor this Consent Agreement
shall be deemed to grant Sublessee any rights whatsoever against
Landlord.  Sublessee hereby acknowledges and agrees that its sole remedy for any
alleged or actual breach of its rights in connection with the Sublease Premises
shall be solely against Tenant.


2.           This Consent Agreement shall not release Tenant from any existing
or future duty, obligation or liability to Landlord, pursuant to the Master
Lease, nor shall this Consent Agreement change, modify or amend the Master Lease
in any manner.  This Agreement shall not be deemed Landlord's consent to any
further subleases.


3.           (a)           In the event of Master Lease Termination (as
hereinafter defined) prior to the termination of the Sublease, at Landlord's
option, Sublessee agrees to attorn to Landlord and to recognize Landlord as
Sublessee's Landlord under the Sublease, and Landlord agrees to recognize
Sublessee as Landlord’s tenant, upon the terms and conditions and at the rental
rate specified in the Sublease, and for the then remaining term of the Sublease,
except that Landlord shall not be bound by any provision of the Sublease which
in any way increases Landlord's duties, obligations or liabilities to Sublessee
beyond those owed to Tenant under the Master Lease.  Sublessee agrees to execute
and deliver at any time and from time to time, upon the request of Landlord, any
instruments which may be necessary or appropriate to evidence such
attornment.  Landlord shall not (i) be liable to Sublessee for any act, omission
or breach of the Sublease by Tenant, (ii) be subject to any offsets or defenses
which Sublessee might have against Tenant, (iii) be bound by any rent or
additional rent which Sublessee might have paid in advance to Tenant, except to
the extent Tenant has turned over such advance rent to Landlord, (iv) be bound
to honor any rights of Sublessee in any security deposit made with Tenant except
to the extent Tenant has turned over such security deposit to Landlord.  Tenant
hereby agrees that in the event of Master Lease Termination, Tenant shall
immediately pay or transfer to Landlord any security deposit, rent or other sums
then held by Tenant.


(b)           "Master Lease Termination" means any event, which by voluntary or
involuntary act or by operation of law, might cause or permit the Master Lease
to be terminated, expired, canceled, foreclosed against, or otherwise come to an
end, including but not limited to (i) a default by Tenant under the Master Lease
of any of the terms or provisions thereof, (ii) foreclosure proceedings brought
by the holder of any mortgage or trust deed to which the Master Lease is
subject; or (iii) the termination of Tenant's leasehold estate by dispossession
proceeding or otherwise.


(c)           In the event of attornment hereunder, Landlord's liability shall
be limited to matters arising during Landlord's ownership of the Building, and
in the event that Landlord (or any successor owner) shall convey or dispose of
the Building to another party, such party shall thereupon be and become Landlord
hereunder and shall be deemed to have fully assumed and be liable for all
obligations of this Consent Agreement or the Sublease to be
 
1

--------------------------------------------------------------------------------


performed by Landlord which first arise after the date of conveyance, including
the return of any security deposit, and Tenant shall attorn to such other party,
and Landlord (or such successor owner) shall, from and after the date of
conveyance, be free of all liabilities and obligations hereunder not then
incurred.  The liability of Landlord to Sublessee for any default by Landlord
under this Consent Agreement or the Sublease after such attornment or arising in
connection with Landlord's operation, management, leasing, repair, renovation,
alteration, or any other matter relating to the Building or the Sublease
Premises, shall be limited to the interest of the Landlord in the Building (and
proceeds thereof).  Under no circumstances shall any present or future general
partner of Landlord (if Landlord is a partnership) have any liability for the
performance of Landlord's obligations under this Consent Agreement or the
Sublease.


4.           In addition to Landlord's rights under Section 3 hereof, in the
event Tenant is in default under any of the terms and provisions of the Master
Lease, Landlord may elect to receive directly from Sublessee all sums due or
payable to Tenant by Sublessee pursuant to the Sublease, and upon receipt of
Landlord's notice, Sublessee shall thereafter pay to Landlord any and all sums
becoming due or payable under the Sublease and Tenant shall receive from
Landlord a corresponding credit for such sums against any payments then due or
thereafter becoming due from Tenant.  Neither the service of such written notice
nor the receipt of such direct payments shall cause Landlord to assume any of
Tenant's duties, obligations and/or liabilities under the Sublease, nor shall
such event impose upon Landlord the duty or obligation to honor the Sublease,
nor subsequently to accept Sublessee's attornment pursuant to Section 3(a)
hereof.


5.           Sublessee hereby acknowledges that it has read and has knowledge of
all of the terms, provisions rules and regulations of the Master Lease and
agrees not to do or omit to do anything which would cause Tenant to be in breach
of the Master Lease.  Any such act or omission by Sublessee shall also
constitute a breach of this Consent Agreement and shall entitle Landlord to
recover any damage, loss, cost or expense which it thereby suffers, from
Sublessee, whether or not Landlord proceeds against Tenant.


6.           In the event of any litigation between the parties hereto with
respect to the subject matter hereof, the unsuccessful party agrees to pay the
successful party all costs, expenses and reasonable attorney's fees incurred
therein by the successful party, which shall be included as a part of the
judgment therein rendered.


7.           This Consent Agreement shall be binding upon an inure to the
benefit of the parties' respective successors and assigns, subject to all
agreements and restrictions contained in the Master Lease, the Sublease and
herein with respect to subleasing, assignment, or other transfer.  The
agreements contained herein constitute the entire understanding between the
parties with respect to the subject matter hereof, and supersede all prior
agreements, written or oral, inconsistent herewith.  No amendment, modification
or change therein will be effective unless Landlord shall have given its prior
written consent thereto.  This Consent Agreement may be amended only in writing,
signed by all parties hereto.


8.           Notices required or desired to be given hereunder shall be
effective either upon personal delivery, upon delivery by a nationally
recognized overnight delivery service or three (3) days after deposit in the
United States mail, by certified mail, return receipt requested, addressed to
the Landlord at the address set forth above, or to Tenant or Sublessee at the
address of the Premises or of the Sublease Premises, respectively.  Any party
may change its address for notice by giving notice in the manner hereinabove
provided.


9.           As a condition to the effectiveness of Landlord's consent to the
Sublease, Tenant agrees to pay Landlord concurrently with Tenant's delivery of
an executed counterpart hereof,   Dollars ($ ) in reimbursement of Landlord's
reasonable attorneys' fees and administrative expenses incurred in connection
with this Consent Agreement, as additional rent.  Landlord's acceptance of such
fee shall impose no duty on Landlord to approve or execute the Sublease.  Tenant
shall also promptly pay Landlord any share of bonus rents, or other items
required under the Master Lease in connection with subleases.


10.           Notwithstanding anything to the contrary set forth herein or
elsewhere, if the Master Lease was guaranteed at the time of execution or at any
time prior hereto by any guarantor, the Landlord may at any time hereafter
declare all of its agreements in this Consent Agreement to be null and void and
or no force and effect unless and until Landlord receives a counterpart of this
Consent Agreement indicating approval thereof by any and all such guarantor(s),
and their spouses (if any).


11.           Tenant and Sublessee agree to indemnify and hold Landlord harmless
from and against any loss, cost, expense, damage or liability, including
reasonable attorney's fees, incurred as a result of a claim by any person or
entity (i) that it is entitled to a commission, finder's fee or like payment in
connection with the Sublease or (ii) relating to or arising out of the Sublease
or any related agreements or dealings.


12.           Tenant agrees to hold any and all payments due under the Sublease
as a trust fund to be applied
 
2

--------------------------------------------------------------------------------


first to the satisfaction of all of Tenant's obligations under the Master Lease
and hereunder before using any part thereof for any other purpose.


13.           Notwithstanding anything to the contrary contained in the Sublease
or the Master Lease, Sublessee may assign the Sublease or sublet the whole or
any part of the Sublease Premises to any person or entity, or to any corporation
or entity with which it shall be merged or which shall acquire all or
substantially all of the assets or stock of Sublessee, without Tenant’s or
Landlord’s consent, but upon notice to Tenant and Landlord, provided, however,
that in the event of such merger, consolidation or transfer of all or
substantially all of the assets or stock of Sublessee (i) the successor to
Sublessee has a net worth computed in accordance with generally accepted
accounting principles sufficient to meet its then remaining obligations under
this Sublease from and after the effective date of such transaction, and (ii)
proof reasonably satisfactory to Tenant and Landlord of such net worth shall
have been delivered to Tenant and Landlord at least 10 business days prior to
the effective date of any such transaction.


14.           Notwithstanding anything to the contrary contained in the Sublease
or the Master Lease, any security interest that Landlord may have in any of the
Sublessee’s personal property shall be automatically subordinated to the
security interest, if any, granted to Sublessee’s lenders from time to time in
the ordinary course of Sublessee’s business.  At Sublessee’s request, Landlord
shall execute a lien waiver, the form of which shall be reasonably satisfactory
to Landlord and Sublessee’s lender(s), waiving such security interest of
Landlord in the collateral described in such lien waiver (which collateral shall
exclude any tenant improvements, any fixtures installed in the Sublease
Premises, and any furniture and fixtures set forth on Exhibit C to the Sublease.


15,           Notwithstanding anything to the contrary contained in the
Sublease, the Master Lease, or herein, Landlord hereby (i) approves Sublessee’s
plans, as set forth in Exhibit E to the Sublease, and the work to be performed
pursuant thereto; and (ii) approves Sublessee’s signage, as set forth in Exhibit
F to the Sublease, and the installation of such sign pursuant thereto.


IN WITNESS WHEREOF, the following parties have executed this Consent Agreement
as of the date first above written.


TENANT:


PDI, INC.


By:                                                                    


Its:                                                                    




SUBLESSEE:


MD-X SOLUTIONS, INC.




By:                                                                    
Ronald Davi, Chief Executive Officer










LANDLORD:


VRS SADDLE RIVER LLC




By:                                                                    


Its:                                                                    







 
 
 
3

--------------------------------------------------------------------------------

 

EXHIBIT E


SUBTENANT’S PLANS

 
 
1

--------------------------------------------------------------------------------

 

EXHIBIT F


SUBTENANT’S SIGNAGE



 
 
1

--------------------------------------------------------------------------------

 
